Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

2.	Reissue application 16/413,070 was filed 05/15/2019 as a reissue of Application 15/345,834 filed on 11/08/2016 which issued as US 9,654,069 B2 on 05/16/2017, which is a divisional of application 14/328,451, filed on 07/10/2014, now US 9,509,261.  US 9,509,261 claims priority to provisional application 61/910,801, filed on 12/02/2013.

3.	Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.

4.	This action is responsive to communications:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 

Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 9,654,069 B2 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Nature of Making Amendments
6.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b) and (d).  Please note that any changes to the claims must be shown by markings as stated below.  For example, new claims should be underlined in accordance with 1.173(b)(2) and (d).  Specifically, 1.173(b)(2) and (d) state:

(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

Drawings
7.	The changes to the drawing are not accepted.  As noted in 37 CFR 1.173(a)(2), where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section.  For example, each amended figure needs to be identified as such by placing the word “Amended” at the bottom of that figure.  For example, figure 8B has not been properly identified as amended even though it contains amendments.
The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings:
(A) Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. Any request to do so should be denied.
(B) Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84  and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings.
(C) If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings.
In addition, the examiner may desire a marked-up copy of any amended drawing figure, and so state in an Office action. A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

35 U.S.C. 251 – Defective Oath/Declaration
8.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The declaration states new independent claim 9 and its dependent claims broaden subject matter and are directed to a triangle wave generator only which is a component of the class D amplifier.  Although these claims have been withdrawn from consideration as previously noted, the declaration still recites this as the error.  A reissue may not be utilized to reclaim subject matter which was nonelected in the original application.  35 U.S.C. 251 cannot be used to circumvent other statutory requirements, e.g., the copendency requirement of 35 U.S.C. 120 for filing divisional applications on nonelected subject matter.  Newly added claims in the reissue application must be directed to the elected invention/species (see In re Weiler, 229 USPQ 673, 677 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1 and 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Maejima, US 8,299,853 B2, 10/30/2012 (filed 05/24/2011, priority to continuation  application filed on 09/28/2006) and Quilter, US 7,279,967 B2, 10/09/2007 (filed 01/12/2006).
	Regarding claim 1, Maejima discloses a class D amplifier.  See abstract, general disclosure and figures 1, 5, 8 and 12.
Maejima discloses two or more pulse width modulator comparators that receive a respective channel of analog audio signals received at respective inputs of the class D amplifier, and compare each of the received respective channel of audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the received channels of analog audio signals.  See figures 1 and figure 6 disclosing pulse width modulator comparators that receive audio signals at respective inputs of a class D amplifier and compare each received respective audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the received channels of audio signals.  See figure 1, 5, 8, 12 and also column 2, lines 24-34, column 3, lines 22-32, column 6, lines 64-column 7, line 14, and column 9, lines 38-62 which disclose the pulse-width modulator compares the signals with a triangular wave signal and generates pulse width modulated signals.  See also figure 3 depicting the outputs VDp and VDn of the error integrator as analog signals which are compared to the triangular wave signal to generate PWM signals.  See also column 9, lines 31-61 indicating the VDp and VDn are analog signals in conjunction with figure 3.
Maejima discloses two or more switching stage amplifiers that receive the two or more pulse width modulated signals and amplify each respectively according to a predetermined gain based on a channel identity of the received audio channel.  See figure 1, 5, 8 and column 5, lines 53-column 6, line 8 which discloses the amplifier part including a switch serving as a gain controller for decreasing the entire gain of the amplifier part according to an increase in the level of each of the input signal so that the peak level of the waveform shown by the pulse width modulated signals will maintain a certain level.  See also figure 12(410 switching amplification stage) and columns 2-4.  
	Maejima discloses two or more filter stages that filter each of the two or more amplified pulse width modulated signals.  See figure 12 (filter) and column 16 depicting a filter.  
Maejima discloses two or more speakers that receive a respective one of the two or more filtered amplified pulse width modulated signals.  See figure 12 depicting a speaker
	Maejima discloses a triangle wave generator that generates the triangle wave signals, the triangle wave generator including a DC servo circuit.  See figures 1, 5, 8, 10, and column 2, lines 24-26, column 3, lines 22-32, column 5, lines 22-column 6.  
	Maejima discloses a first resistor connected at a first end to the triangle wave output signal of the triangle wave generator.  See figures 1, 5, 8 and column 8, lines 60-column 9, lines 28 depicting resistors R21-R23.  
	Maejima discloses a first amplifier connected to a second end of the first resistor at an inverting input of the first amplifier.  See figures 1, 5, 8 and column 8, lines 60-column 9, lines 28 depicting amplifier 203 which acts as an inverted amplifier.  See also amplifiers 203.
	Maejima discloses a second capacitor connected to the second end of the first resistor and an output of the first amplifier.  See figures 1, 5, 8 and column 8, lines 60-column 9, lines 28 depicting capacitor C21.
	Maejima discloses the output of the first amplifier is connected to a current adjusting input of a first current source.  See figures 1, 5, 8 and the current output comparator 201.  The parallel circuit comprising the capacitor C21 and the resistor R21 constitutes an integrator 21 for integrating the currents output from the current output comparator.
	Maejima discloses the DC servo circuit monitors a first DC voltage on the triangle wave, and provides a second, oppositely polarized DC voltage to counteract the first DC voltage on the triangle wave; at least two local triangle waves are generated and wherein a positive going portion of the triangle wave and a negative going portion of the triangle wave are kept substantially equal in duration, amplitude, and slope, by the DC servo circuit.  See figure 5 and columns 12-13 depicting a triangular wave generator for outputting positive phase and negative phase triangular wave signals TRp and TRn.  T.  The output current from the current output comparators 201 is used to generate two comparison voltages VC1 and VC2 crossing the TR on the higher voltage side and the lower voltage side.  By supplying the VC1 and the TR to the comparator 204 and the VC2 and TR to comparator 205, the attenuation command signal SW as a pulse train is generated.  As the triangular wave signal generators 300a for outputting the positive phase and negative phase triangular wave signals TRp and TRn is introduced, an output voltage VC of the current output comparator is given to the opposite-phase input terminals of the comparators 204 and 205.  To the positive phase input terminal of the comparator 204 is given a negative phase triangular wave signal TRn and to the positive phase input terminal of the comparator 205 is given a positive phase triangular wave signal TRp. 
	To the extent Maejima does not explicitly use the term “DC servo circuit”, Quilter discloses a triangle wave generator including a DC servo circuit for maintaining the average differential output voltage substantially at zero.  See columns 15-16, specifically column 16, lines 38-40 and also claim 22.
	It would have been obvious to a skilled artisan at the time of the invention to have incorporated Quilter’s DC servo circuit within Maejima because both inventions are drawn to a Class D amplifier and providing a filtered amplified PWM signal to speakers and a skilled artisan would have been capable of including a DC servo circuit within Maejima and the results would have been predictable to one of ordinary skill in the art.  

Regarding claim 4, Maejima discloses a direct current servo circuit for use with a triangle wave generator in a class D amplifier, the DC servo circuit comprising.  See figures 1, 5, 8, 10, and column 2, lines 24-26, column 3, lines 22-32, column 5, lines 22-column 6.  
	Maejima discloses a first end of a first resistor connected to an output of the  triangle wave generator.  See figures 1, 5, 8 and column 8, lines 60-column 9, lines 28 depicting resistors R21-R23.  
	Maejima discloses an inverting input of a first amplifier connected to a second end of the first resistor.  See figures 1, 5, 8 and column 8, lines 60-column 9, lines 28 depicting amplifier 203 which acts as an inverted amplifier.  See also amplifiers 203.
	Maejima discloses a first end of a first capacitor connected to the second end of the first resistor, and the second end of the first capacitor connected to an output of the first amplifier.  See figures 1, 5, 8 and column 8, lines 60-column 9, lines 28 depicting capacitor C21.
	Maejima discloses the output of the first amplifier is connected to a current adjusting input of a first current source.  See figures 1, 5, 8 and the current output comparator 201.  The parallel circuit comprising the capacitor C21 and the resistor R21 constitutes an integrator 21 for integrating the currents output from the current output comparator.
	Maejima discloses the DC servo circuit monitors a first DC bias voltage on a generated triangle wave, and provides a second, oppositely polarized DC bias voltage to counteract the DC bias voltage on the triangle wave.  See figure 5 and columns 12-13 depicting a triangular wave generator for outputting positive phase and negative phase triangular wave signals TRp and TRn.  T.  The output current from the current output comparators 201 is used to generate two comparison voltages VC1 and VC2 crossing the TR on the higher voltage side and the lower voltage side.  By supplying the VC1 and the TR to the comparator 204 and the VC2 and TR to comparator 205, the attenuation command signal SW as a pulse train is generated.  As the triangular wave signal generators 300a for outputting the positive phase and negative phase triangular wave signals TRp and TRn is introduced, an output voltage VC of the current output comparator is given to the opposite-phase input terminals of the comparators 204 and 205.  To the positive phase input terminal of the comparator 204 is given a negative phase triangular wave signal TRn and to the positive phase input terminal of the comparator 205 is given a positive phase triangular wave signal TRp. 
To the extent Maejima does not explicitly use the term “DC servo circuit”, Quilter discloses a triangle wave generator including a DC servo circuit for maintaining the average differential output voltage substantially at zero.  See columns 15-16, specifically column 16, lines 38-40 and also claim 22.
	It would have been obvious to a skilled artisan at the time of the invention to have incorporated Quilter’s DC servo circuit within Maejima because both inventions are drawn to a Class D amplifier and providing a filtered amplified PWM signal to speakers and a skilled artisan would have been capable of including a DC servo circuit within Maejima and the results would have been predictable to one of ordinary skill in the art.  

	Regarding claim 5, Maejima discloses the triangle wave generator is adapted to generate a plurality of triangle waves, each of the plurality of triangle waves comprising a positive going portion and a negative going portion, and wherein the positive going portion of the triangle wave and a negative going portion of the triangle wave are kept substantially equal in duration, amplitude, and slope, by the DC servo circuit.  See figure 5 and columns 12-13 depicting a triangular wave generator for outputting positive phase and negative phase triangular wave signals TRp and TRn.  T.  The output current from the current output comparators 201 is used to generate two comparison voltages VC1 and VC2 crossing the TR on the higher voltage side and the lower voltage side.  By supplying the VC1 and the TR to the comparator 204 and the VC2 and TR to comparator 205, the attenuation command signal SW as a pulse train is generated.  As the triangular wave signal generators 300a for outputting the positive phase and negative phase triangular wave signals TRp and TRn is introduced, an output voltage VC of the current output comparator is given to the opposite-phase input terminals of the comparators 204 and 205.  To the positive phase input terminal of the comparator 204 is given a negative phase triangular wave signal TRn and to the positive phase input terminal of the comparator 205 is given a positive phase triangular wave signal TRp.

	Regarding claim 6, Maejima discloses the DC servo circuit, wherein the Class D amplifier further comprises:
	Maejima discloses first and second pulse width modulator comparators that receive, respectively, first and second channel of audio signals and compares each of the received respective channel of audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the first and second received channels of audio signals.  See figure 1 disclosing pulse width modulator comparators that receive audio signals and compare each received respective audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the received channels of audio signals.  See figure 1, 5, 8, 12 and also column 2, lines 24-34, column 3, lines 22-32, column 6, lines 64-column 7, line 14, and column 9, lines 38-62 which disclose the pulse-width modulator compares the signals with a triangular wave signal and generates pulse width modulated signals.  
Maejima discloses first and second switching stage amplifiers that receive, respectively, the first and second amplified pulse width modulated signals and amplify each according to a predetermined gain based on a channel identity of the received audio channel.  See figure 1, 5, 8 and column 5, lines 53-column 6, line 8 which discloses the amplifier part including a switch serving as a gain controller for decreasing the entire gain of the amplifier part according to an increase in the level of each of the input signal so that the peak level of the waveform shown by the pulse width modulated signals will maintain a certain level.  See also figure 12(410 switching amplification stage) and columns 2-4.  
	Maejima discloses first and second filter stages that filter, respectively, the first and second amplified pulse width modulated signals.  See figure 12 (filter) and column 16 depicting a filter.  
Maejima discloses first and second set of speakers that receive, respectively, first and second filtered amplified pulse width modulated signals.  See figure 12 depicting a speaker.

12.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maejima, US 8,299,853 B2, 10/30/2012 (filed 05/24/2011, priority to continuation  application filed on 09/28/2006) in view of Quilter, US 7,279,967 B2, 10/09/2007 (filed 01/12/2006) and Gonano et al., US 2012/0045076 A1, 02/23/2012 (06/24/2011).

	Regarding claim 2, although Maejima discloses a filter, Maejima does not disclose the details of claim 2.  However, Gonano discloses a low pass filter implemented with a first inductor connected between an input terminal for receiving the first amplified signal and comprises an output terminal.  The first low pass filter can be implemented with a first inductor connected between the input terminal and the output terminal of the first low pass filter and a first capacitor connected between the output terminal of the low pass filter and ground.  Figure 1 depicts the speakers.  A similar set up is implemented for a second low-pass filter.  See paragraph [0068] and figure 1.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated a low pass filter for each stage as disclosed by Gonano within Maejima because both inventions are drawn to a Class D amplifier and providing a filtered amplified PWM signal to speakers and a skilled artisan would have been capable of applying the low pass filter within Maejima and the results would have been predictable to one of ordinary skill in the art.  
  
	Regarding claim 7, Maejima discloses a filter, Maejima does not disclose the details of claim 7.  However, Gonano discloses a low pass filter implemented with a first inductor connected between an input terminal for receiving the first amplified signal and comprises an output terminal.  The first low pass filter can be implemented with a first inductor connected between the input terminal and the output terminal of the first low pass filter and a first capacitor connected between the output terminal of the low pass filter and ground.  Figure 1 depicts the speakers.  A similar set up is implemented for a second low-pass filter.  See paragraph [0068] and figure 1.. It would have been obvious to a skilled artisan at the time of the invention to have incorporated a low pass filter for each stage as disclosed by Gonano within Maejima because both inventions are drawn to a Class D amplifier and providing a filtered amplified PWM signal to speakers and a skilled artisan would have been capable of applying the low pass filter within Maejima and the results would have been predictable to one of ordinary skill in the art.  

13.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maejima, US 8,299,853 B2, 10/30/2012 (filed 05/24/2011, priority to continuation  application filed on 09/28/2006) in view of Quilter, US 7,279,967 B2, 10/09/2007 (filed 01/12/2006), Gonano et al., US 2012/0045076 A1, 02/23/2012 (06/24/2011) and Modgil et al., US 5,352,986, 10/04/1994.

	Regarding claim 3, Gonano discloses it was known in the art at the time of the invention for a low-pass filter to eliminate frequencies higher than the audio band and an audio speaker.  See paragraphs [0004]-[0005].  Gonano further teaches each low pass filter is implemented with an inductor and capacitor.  Gonano does not explicitly state how the inductor and capacitor are selected; however, Modgil more explicitly discloses that the inductor and capacitor are chosen to provide a filter cut-off above the highest frequency to be amplified, but well below any switching frequency.  The low pass filter suppli9es to a load, such as a load speaker, an amplified, true representation of the input audio signal  See column 6, lines 46-67 and column 9, lines 49-51.  
	It would have been obvious to a skilled artisan at the time of the invention to have incorporated Modgil’s selection of the inductor and capasitor based on a desired low pass frequency response of the channel that corresponds to the desired frequency response of the speaker connected thereto within Maejima/Gonano because each deal with using a low pass filter for providing a load speaker, an amplified representation of an input audio signal and a skilled artisan would have been capable of applying the selection of an inductor and capacitor based on the desired low pass frequency response of the channel that corresponds to the desired frequency response of the speaker and the results would have been predictable.

	Regarding claim 8, Gonano discloses it was known in the art at the time of the invention for a low-pass filter to eliminate frequencies higher than the audio band and an audio speaker.  See paragraphs [0004]-[0005].  Gonano further teaches each low pass filter is implemented with an inductor and capacitor.  Gonano does not explicitly state how the inductor and capacitor are selected; however, Modgil more explicitly discloses that the inductor and capacitor are chosen to provide a filter cut-off above the highest frequency to be amplified, but well below any switching frequency.  The low pass filter suppli9es to a load, such as a load speaker, an amplified, true representation of the input audio signal  See column 6, lines 46-67 and column 9, lines 49-51.  
	It would have been obvious to a skilled artisan at the time of the invention to have incorporated Modgil’s selection of the inductor and capasitor based on a desired low pass frequency response of the channel that corresponds to the desired frequency response of the speaker connected thereto within Maejima/Gonano because each deal with using a low pass filter for providing a load speaker, an amplified representation of an input audio signal and a skilled artisan would have been capable of applying the selection of an inductor and capacitor based on the desired low pass frequency response of the channel that corresponds to the desired frequency response of the speaker and the results would have been predictable.
Response to Arguments

14.	It is noted, the arguments submitted by the Applicant are verbatim the same arguments previously presented in the remarks filed on 06/08/2021.  Thus, the Examiner’s response below generally remains the same as previously presented.

Election/Restrictions

15.	As noted in the prior office action, in Reissue cases, the original patent claims will be held to be constructively elected.  Claims drawn to the original patented invention will continue to be examined and the non-elected claims to any added inventions will be held in abeyance in a withdrawn status.  The non-elected claims will only be examined if filed in a divisional reissue application.  Accordingly, claims 9-12 are withdrawn from consideration as being directed to a non-elected invention and withdrawn from consideration.  See 37 CFR 1.176 and MPEP 1450.  

Drawings

16.	The changes to the drawing are not accepted.  As noted in 37 CFR 1.173(a)(2), where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section.  For example, each amended figure needs to be identified as such by placing the word “Amended” at the bottom of that figure.  For example, figure 8B has not been properly identified as amended even though it contains amendments.
Defective Reissue Oath/Declaration – 35 U.S.C. 251
35 U.S.C. 251
17.	The declaration states new independent claim 9 and its dependent claims broaden subject matter and are directed to a triangle wave generator only which is a component of the class D amplifier.  Although these claims have been withdrawn from consideration as previously noted, the declaration still recites this as the error.  Reissue may not be utilized to reclaim subject matter which was nonelected in the original application.  35 U.S.C. 251 cannot be used to circumvent other statutory requirements, e.g., the copendency requirement of 35 U.S.C. 120 for filing divisional applications on nonelected subject matter.  Additionally, newly added claims in the reissue application must be directed to the elected invention/species (see In re Weiler, 229 USPQ 673, 677 (Fed. Cir. 1986).  In light of the withdrawn status of claims 9-12, the recapture rejections were previously withdrawn; however, the declaration still states this as part of the error statement.

Rejections under 35 U.S.C. 103
18.	Regarding claim 1, Applicant argues Maejima does not disclose “two or more pulse width modulator comparators that receive a respective channel of analog audio signals, and compare each of the received respective channel of analog audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the received channels of analog audio signals”.  Applicant argues Maejima illustrates a pulse width modulator as receiving the outputs of error integrators 110.  
With regards to Maejima, Maejima discloses two or more pulse width modulator comparators that receive a respective channel of audio signals, and compare each of the received respective channel of audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the received channels of audio signals.  See figure 1 disclosing pulse width modulator comparators that receive analog audio signals and compare each received respective analog audio signals with respective triangle wave signals and generate respective pulse width modulated signals for each of the received channels of audio signals.  See figure 1, 5, 8, 12 and also column 2, lines 24-34, column 3, lines 22-32, column 6, lines 64-column 7, line 14, and column 9, lines 38-62 which disclose the pulse-width modulator compares the signals with a triangular wave signal and generates pulse width modulated signals.  
Examiner disagrees with Applicant’s argument that Maejima fails to disclose the pulse width modulator comparators receives analog audio signals.  Figure 1 depicts a channel of analog audio signals.  The argument that the pulse width modulator receives the outputs of error integrator 110 and therefore cannot receive analog audio signals is incorrect.  The mere inclusion of an error integrator that integrates errors between the input analog signals and output analog signals does not preclude the two pulse width modulator comparators from receiving a channel of analog audio signals.  See also figure 3 depicting the outputs VDp and VDn of the error integrator as analog signals which are compared to the triangular wave signal to generate PWM signals.  See also column 9, lines 31-61 indicating the VDp and VDn are analaog signals in conjunction with figure 3.
	Thus, the rejection of claim 1 and dependent claims 2-3 are maintained.
	Regarding claim 4, Applicant argues the Office states Quilter fails to teach “a first end of a first resistor connected to an output of the triangle wave generator”.  No such statement was made in the prior office action.  Applicant further argues Maejima fails to teach a first end of a first resistor connected to the output of the triangle wave generator and that the resistors depicted in the figures are connected to the comparator 201.  However, the resistors are “connected” to the output of the triangle wave generator as well.  The triangle wave generator 300 is a circuit that generates a triangle wave signal TR and supplies the TR to the amplifier part (100) and the clip prevention controller.  The clip prevention controller is a circuit that monitors a signal to be fetched from a predetermined node in the amplifier part.  When the level of the signal deviates from a predetermined range, the clip prevention controller assumes the output signal VOp or Von is in the clip or near-clip state, and generates an attenuation command signal SW to command intermittent attenuation of an input analog signal and supplies the SW to the amplifier part.  The triangle wave signal TR is used as a synchronization signal to determine the generation timing of the digital signals VOp and Von and the generation timing of the attenuation command signal SW in the amplifier part and the clip prevention controller.  Referring to FIG. 1, a portion from the current output comparator 201 to the preceding stage of the comparators 204 and 205 constitutes a comparison voltage generator for generating a comparison voltage having a level at which the output signal of the error integrator 110 crosses the triangular wave signal TR when the output signal has exceeded the reference level LEV. To be more precise, the parallel circuit comprising the capacitor C21 and the resistor R21 constitutes an integrator 21 for integrating the currents output from the current output comparator 201. Thus, the output of the triangle wave generator or TR is connected to a resistor.  It is noted the claim only requires a resistor to be connected to the output of the triangle wave generator.  
	Thus, the rejections of claims 4-8 are maintained.

Conclusion

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992